CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-301, concluding that SAMUEL MANDEL of MOORESTOWN, who was admitted to the bar of this State in 1968, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with the client), RPC 1.1(b) (pattern of neglect); and good cause appearing;
It is ORDERED that SAMUEL MANDEL is suspended from the practice of law for a period of three months and until the further Order of the Court, effective May 24, 2004; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.